Appeal from an order of the Supreme Court, Erie County (John P. Lane, J.), entered March 31, 2003. The order granted the motion of defendant Berkshire-Hathaway, Inc. for partial summary judgment determining that plaintiff is a “limited purpose public figure” in a defamation action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pine, J.P., Wisner, Scudder, Kehoe and Lawton, JJ.